DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 7B is objected to for a minor labeling error.  Upper and lower first carrier platforms are both labeled as “5B.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “treating block,” “substrate transport mechanism,” and “carrier transportation mechanism” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that “carrier transportation mechanism” has not been structurally disclosed in the Specification, nor identified as a specific structure in the Drawings, but it is the Examiner’s understanding that disclosed “FOUP transportation mechanism” (62) is the claimed “carrier transportation mechanism.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukutomi et al. (US 2010/0228378), hereinafter Fukutomi.
	Fukutomi discloses;
Claim 1. A substrate treating apparatus for performing a treatment on a substrate, the substrate treating apparatus comprising: a treating block (4) that performs a predetermined treatment on a substrate transported from a carrier (F) capable of accommodating a plurality of substrates; two or more first carrier platforms (10a and 10b) on each of which the carrier is placed; two or more second carrier platforms (10c and 10d) on each of which the carrier is placed; a substrate buffer unit (8) configured to be used for sending a substrate to the treating block and for returning a substrate from the treating block, a plurality of substrates being allowed to be placed on the substrate buffer unit; a substrate transportation mechanism (7) that transports a substrate; an empty carrier shelf (BF1) on which the carrier which is empty after having taken every substrate from the carrier is placed, and a carrier transportation mechanism (30 and 41) configured to transport the carrier, the substrate transportation mechanism being capable to transport a substrate to the substrate buffer unit from the carrier placed on each of the two or more first carrier platforms, and being capable to transport a substrate from the substrate buffer unit to the carrier placed on each of the two or more second carrier platforms, in a case where the carrier is not placed on any of the two or more first carrier platforms, a case where the carrier is not placed on at least one of the two or more second carrier platforms, and a case where the carrier is not placed on the empty carrier shelf, the carrier transportation mechanism capable of transporting a specific carrier to one of the two or more second carrier platforms, the substrate transportation mechanism capable of transporting a substrate from the specific carrier to the substrate buffer unit, and then transporting a treated substrate treated in the treating block from the substrate buffer unit to the specific carrier, and the carrier transportation mechanism capable of leaving the specific carrier at a placement position (10c) of the specific carrier from when every substrate is taken from the specific carrier by the substrate transportation mechanism to when every treated substrate is accommodated in the specific carrier (Par. 0073-0095 and Fig. 3-6).  
Claim 2. The substrate treating apparatus according to claim 1, wherein in a case where the carrier is not placed on any of the two or more first carrier platforms, a case where the carrier is not placed on one of the two or more second carrier platforms, and a case where the carrier is not placed on the empty carrier shelf, the carrier transportation mechanism is capable of transporting a specific carrier to one of the two or more second carrier platforms (Par. 0080-0089 and Fig. 4-5).  
Claim 3. The substrate treating apparatus according to claim 1, further comprising an upstream storage shelf (21) disposed upstream of the first carrier platform, wherein the substrate transportation mechanism takes every substrate from the carrier placed on one of the two or more first carrier platforms to generate a first empty carrier, the carrier transportation mechanism includes two grippers (31 and 42) each configured to grasp the carrier, the carrier transportation mechanism performs a replacing operation of replacing the first empty carrier placed on one of the two or more first carrier platforms by a carrier placed on the upstream storage shelf, by using the two grippers, the carrier transportation mechanism is capable of starting an operation of transporting the carrier placed on the upstream storage shelf for the replacing operation before a time expected to be a time when the first empty carrier is generated by a predetermined time length, and  the predetermined time length is a duration of time from start of the operation of transporting the carrier placed on the upstream storage shelf to when the carrier transportation mechanism comes to enable transportation of the first empty carrier (Par. 0088-0175 and Fig. 6-10).  
Claim 4. The substrate treating apparatus according to claim 1, wherein the substrate transportation mechanism is capable of  accommodating every substrate on a second empty carrier placed on one of the two or more second carrier platforms to generate a treated substrate carrier, the carrier transportation mechanism includes two grippers (31 and 42) each configured to grasp the carrier, the carrier transportation mechanism is capable of performing a replacing operation of replacing the treated substrate carrier placed on one of the two or more second carrier platforms by a third empty carrier 
Claim 5. The substrate treating apparatus according to claim 1, further comprising an upstream storage shelf (21) disposed upstream of the two or more first carrier platforms, wherein the substrate transportation mechanism is capable of taking every substrate from the carrier placed on one of the two or more first carrier platforms to generate a first empty carrier, and is capable of accommodating every substrate in a second empty carrier placed on one of the two or more second carrier platforms to generate a treated substrate carrier, the carrier transportation mechanism includes two grippers (31 and 42) each configured to grasp the carrier, the carrier transportation mechanism is capable of performing a first replacing operation of replacing the first empty carrier placed on one of the two or more first carrier platforms by the carrier placed on the upstream storage shelf, by using the two grippers, the carrier transportation mechanism is capable of performing, after the first replacing operation, a second replacing operation of replacing a third empty carrier placed on the empty carrier shelf by the first empty carrier grasped by one of the two grippers, by using the two grippers, the carrier transportation mechanism is capable of performing, after the second replacing operation, a third replacing operation of replacing the treated substrate carrier placed on one of the two or more second carrier platforms by the third empty carrier grasped by one of the two grippers, by using the two grippers, the carrier transportation mechanism is capable of starting an operation of transporting the carrier placed on the upstream storage shelf for the first replacing operation before a time expected to be a time when the first empty carrier is 
Claim 6. A method for controlling a substrate treating apparatus, the substrate treating apparatus including a treating block (4) that performs a treatment on a substrate (W) transported from a carrier (F) capable of accommodating a plurality of substrates, two or more first carrier platforms (10a and 10b) on each of which the carrier is placed, two or more second carrier platforms (10c and 10d) on each of which the carrier is placed, a substrate buffer unit (8) configured to be used for sending a substrate to the treating block and for returning a substrate from the treating block, a plurality of substrates being allowed to be placed on the substrate buffer unit, a substrate transportation mechanism (7) that transports a substrate, an empty carrier shelf (BF1) on which the carrier which is empty after having taken every substrate from the carrier is placed, and a carrier transportation mechanism (30 and 41) that transports the carrier, the method comprising the steps of: setting the substrate transportation mechanism to transport a substrate to the substrate buffer unit from the carrier placed on each of the two or more first 
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures cited by Fukutomi as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.
The Examiner notes that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
•	(A) "adapted to" or "adapted for" clauses; 
•	(B) "wherein" clauses; and 
•	(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652